Citation Nr: 0814147	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  03-24 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for Dependency and Indemnity 
Compensation (DIC) under 38 U.S.C.A. § 1318. 

2.  Entitlement to Dependents' Educational Assistance (DEA) 
under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The appellant is the widow of the veteran who served on 
active duty from September 1944 to Apri1 1946, from July 1947 
to January 1950, and from July 1950 to November 1966.  He 
died in Apri1 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board remanded this case in June 2004 for additional 
development.  The issues of entitlement to DIC benefits under 
38 U.S.C.A. § 1318 and entitlement to DEA benefits were again 
remanded to the RO in March 2006 to provide the appellant 
with the laws and regulations that pertain to reopening 
claims, and to adjudicate the question of reopening in a 
supplemental statement of the case.  The Board again remanded 
these issues in November 2006 for additional notice 
pertaining to reopening claims.  That notice and development 
has been completed, and these issues are again before the 
Board for appellate review.  


FINDINGS OF FACT

1.  An August 2000 rating decision denied DIC under 38 
U.S.C.A. § 1318, finding that the veteran had not been 
continuously rated totally disabled by reason of service-
connected disabilities for a period of 10 years or more 
immediately preceding his death; notice of this decision was 
issued on August 14, 2000; and the appellant did not enter a 
notice of disagreement with this decision within one year of 
issuance of notice.

2.  The evidence associated with the claims file subsequent 
to the August 2000 rating decision denial of DIC under 38 
U.S.C.A. § 1318, when considered with previous evidence of 
record, does not relate to an unestablished fact necessary to 
substantiate the appellant's claim. 

3.   The veteran was not rated as totally disabled due to 
service-connected disabilities for 10 continuous years 
immediately preceding death.


CONCLUSIONS OF LAW

1.  The August 2000 rating decision that denied DIC under 38 
U.S.C.A. § 1318 became final.  38 U.S.C.A. § 7105 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 20.302, 20.1103 (2007).

2.  The evidence associated with the claims file subsequent 
to the August 2000 rating decision denial DIC under 38 
U.S.C.A. § 1318 is not new and material, and the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.156(a) (2007).

3.  The requirements for basic eligibility for DEA under 
Chapter 35, Title 38, United States Code, have not been met.  
38 U.S.C.A. §§ 3501, 3510 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.807, 21.3021 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2007); 38 C.F.R. § 3.159(b) (2007).  Proper VA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

The duty to notify provisions of the statute and implementing 
regulations apply to claims to reopen based on new and 
material evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The Board finds that VA has met the notice and 
duty to assist provisions of the VCAA.  Letters from the RO 
dated in January 2002 and November 2007 satisfied the duty to 
notify provisions, as they specifically advised the appellant 
of the prior final rating decision denial of DIC under 
38 U.S.C.A. § 1318, the basis of the prior final denial, and 
what information or evidence is necessary to reopen the 
claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The 
appellant was also requested to send to VA all evidence in 
her possession that pertained to this claim.  See 38 C.F.R. § 
3.159(b)(1). 

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, because the claim for DIC under 38 U.S.C.A. 
§ 1318 is being denied, and no effective date will be 
assigned, the Board finds that there can be no possibility of 
any prejudice to the appellant under the holding in Dingess, 
supra.  

VA has a duty to assist a claimant in the development of 
claims.  This duty includes assisting the appellant in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the evidence received includes a death certificate and 
autopsy report, VA treatment records, VA report of 
hospitalization, VA and private medical opinions and letters, 
and lay statements.  There is no indication in the record 
that additional evidence relevant to the issues decided 
herein is available and not part of the claims file.  

The revised duties to notify and assist claimants under 38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2007) and 38 
C.F.R. § 3.159 (2007) do not apply to cases involving DEA 
eligibility.  The statute at issue here is found in Chapter 
35 of Title 38 of the United States Code; therefore, the 
duties to notify claimants described above do not apply here.  
See Barger v. Principi, 16 Vet. App. 132 (2002) (duty to 
notify and assist does not apply to legal issue of waiver of 
overpayment claims). 

Moreover, the duties to notify and assist under 38 U.S.C.A. 
§§ 5103, 5103A, and 5107 do not affect matters on appeal when 
the question is limited to statutory interpretation.  In the 
appellant's case, because there is no possibility that any 
evidence could be obtained that would be relevant to the 
legal question involved, that is, evidence that would have 
any effect on the outcome of the claim, there is, by law, no 
additional relevant evidence to be obtained with a claim for 
DEA benefits.  

Where the law is dispositive, the claim must be denied due to 
a lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  As such, review of the VA's duty to notify and 
assist is not necessary.  In cases such as this, VA is not 
required to meet the duty to notify or assist a claimant, 
where a claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. 
Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-
2004. 

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claims, 
including through evidence and argument presented through her 
representative.  The Board is satisfied that VA has 
sufficiently discharged its duty in this matter.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
For this reason, it is not prejudicial to the appellant for 
the Board to proceed to finally decide the issue in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2007) (harmless error).

New and Material Evidence to Reopen DIC under 38 U.S.C.A. 
§ 1318

In this case, in the May 2002 rating decision on appeal, and 
in the January 2008 readjudication in the supplemental 
statement of the case, the RO found that new and material 
evidence had not been received to reopen a claim for DIC 
under 38 U.S.C.A. § 1318.  Regardless of the RO's actions, 
the Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The law provides that a claimant may reopen a previously 
final adjudicated claim by submitting new and material 
evidence.  38 U.S.C.A. § 5108.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2007).   

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U.S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant the claim.  In determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  If new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, the VA Secretary shall reopen the claim and 
review the former disposition of the claim.  See 38 U.S.C.A. 
§ 5108.

In this case, an August 2000 rating decision denied DIC under 
38 U.S.C.A. § 1318, finding that the veteran had not been 
continuously rated totally disabled by reason of service-
connected disabilities for a period of 10 years or more 
immediately preceding his death.  Notice of this decision was 
issued on August 14, 2000.  The appellant did not enter a 
notice of disagreement with this decision within one year of 
issuance of notice.  Because the appellant did not enter a 
notice of disagreement with this decision within one year of 
mailing of notice of the decision, the August 2000 rating 
decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 
20.302, 20.1103.

Under 38 U.S.C.A. § 1318(a), benefits are payable to the 
surviving spouse of a "deceased veteran" in the same manner 
as if the death were service connected.  A "deceased veteran" 
for purposes of this provision is a veteran who dies not as 
the result of the veteran's own willful misconduct, and who 
either was in receipt of, or entitled to receive, 
compensation at the time of death for a service-connected 
disability(ies) rated totally disabling.  38 U.S.C.A. § 
1318(b) (West 2002); 
38 C.F.R. § 3.22 (2007).  The service-connected 
disability(ies) must have been either continuously rated 
totally disabling for 10 or more years immediately preceding 
death, or continuously rated totally disabling for at least 5 
years from the date of the veteran's separation from service.  
The appellant would also be eligible if the veteran was a 
former prisoner of war who died after September 30, 1999, and 
the disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  
Id.  The total rating may be schedular or based on 
unemployability.  38 C.F.R. § 3.22.

The evidence of record at the time of the August 2000 rating 
decision that denied DIC under 38 U.S.C.A. § 1318 included 
the Certificate of Death that showed that the veteran died on 
April [redacted], 2000 from intracerebral hemorrhage, due to or a 
result of hypertensive cerebral vascular accident, due to or 
a result of hypertension, due to or a result of diabetes 
mellitus.  At the time of his death, the veteran was service 
connected for a right eye disability (optic nerve atrophy 
with no light perception), rated 30 percent disabling; 
subluxation of the left patella, rated 20 percent disabling; 
and anxiety reaction, rated 10 percent disabling, for a 
combined disability rating of 50 percent from 1973. 

The Board notes that, since the August 2000 rating decision, 
a March 2006 Board decision denied service connection for the 
cause of the veteran's death under 38 U.S.C.A. § 1310 (West 
2002).  That March 2006 Board decision denial of service 
connection for the cause of the veteran's death was final 
when issued.  38 U.S.C.A. § 7104 (West 2002).    

After a review of all the evidence of record, lay and 
medical, whether or not specifically mentioned in this 
decision, the Board finds that the evidence associated with 
the claims file subsequent to the August 2000 decision that 
was not previously submitted to agency decisionmakers, when 
considered with previous evidence of record, does not relate 
to an unestablished fact of a continuous total disability 
rating for 10 or more years immediately preceding the 
veteran's death.  The additional evidence received since the 
August 2000 rating decision includes the appellant's 
statements, VA and private treatment records and records of 
hospitalization, and medical opinions pertaining to the cause 
of the veteran's death.  The additional evidence does not 
establish the required 100 percent rating for 10 years prior 
to the veteran's death.  For this reason, the Board finds 
that the evidence associated with the claims file subsequent 
to the August 2000 rating decision is not new and material, 
and a previously denied claim for DIC under 38 U.S.C.A. 
§ 1318 is not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

Dependents Educational Assistance

In pertinent part, Chapter 35, Title 38, United States Code 
extends the VA educational program to surviving spouses of 
veterans who died of service-connected disabilities and to 
the surviving spouse of a veteran who, when he died, had a 
service-connected total disability that was permanent in 
nature.  See 
38 U.S.C.A. §§ 3500, 3501(a)(1); 38 C.F.R. §§ 3.807, 21.3021.

The record shows that, during the veteran's lifetime, his 
service-connected disabilities were not at any time rated as 
100 percent disabling.  Because service connection for the 
cause of the veteran's death is not warranted, and as the 
veteran did not have a service-connected total disability 
that was permanent in nature when 


he died, the Board concludes that the criteria for basic 
eligibility for DEA under Chapter 35, Title 38, United States 
Code, have not been met.  Because the facts of this case are 
not in dispute, and the law is dispositive, the claim will be 
denied because of the absence of legal merit.  See Sabonis, 6 
Vet. App. 426


ORDER

New and material evidence has not been received, and a 
previously denied claim for DIC under 38 U.S.C.A. § 1318 is 
not reopened.

Entitlement to DEA benefits under Chapter 35, Title 38, 
United States Code is denied.


____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


